Citation Nr: 1023716	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-12 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 (West 2002 & Supp. 2009)

3.  Eligibility for Dependents' Educational Assistance (DEA) 
benefits pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and Deborah Freed


INTRODUCTION

The Veteran served on active duty from June 1943 to December 
1945.  He died in August 2005.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Portland, Oregon Regional 
Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for the cause 
of the Veteran's death, and entitlement to dependency and 
indemnity compensation are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in December 2005.

2.  At the time of the Veteran's death, service connection 
was in effect for residuals of chest gunshot wound injuries 
with residual scars, pleural cavity injuries and a left 
seventh rib fracture, evaluated as 20 percent disabling; 
residuals of a left anterior and posterior thoracic gunshot 
wound (Muscle Group II), evaluated as 20 percent disabling; 
and for malaria and a right hydrocele, each evaluated as 
disabling to a noncompensable degree.  His combined 
evaluation was 40 percent.  


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation under 
38 U.S.C.A. § 1318(b) are not met. 38 U.S.C.A. §§ 1318, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.22, 
3.102, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist claimants in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  The notice requirements of the VCAA require 
VA to notify the appellant of any evidence that is necessary 
to substantiate a claim, as well as the evidence VA will 
attempt to obtain and which evidence she is responsible for 
providing.  The requirements apply to all elements of a 
service connection claim: veteran status, a connection 
between the veteran's service and his death, and effective 
date of any benefit.  To the extent possible, such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  The VCAA notice requirements still may be 
satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.

In this case, March 2006 correspondence, and the April 2006 
rating decision provided notice to the appellant regarding 
what information and evidence was needed to substantiate her 
claim of entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 (b), what information and 
evidence must be submitted by the appellant, what information 
and evidence VA will attempt to secure, and the need for her 
to advise VA of and to submit any further evidence that was 
relevant to the claim.  These documents substantially 
complied with the VCAA notice and assistance requirements 
concerning entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318, especially in light of 
the absence of any claim of error or prejudice by the 
appellant or her representative.  The claim was readjudicated 
in a May 2008 statement of the case. 

For the purpose of adjudicating the appellant's entitlement 
to dependency and indemnity compensation pursuant to 38 
U.S.C.A. § 1318 the record reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant and which are pertinent to this 
claim.  

In summary, the provisions of the VCAA have been considered 
and complied with concerning the claim of entitlement to 
dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1318.  The appellant was notified and aware of the evidence 
needed to substantiate this claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no indication that there is additional 
pertinent evidence to obtain concerning her entitlement to 
dependency and indemnity compensation under 38 U.S.C.A. § 
1318, there is no additional notice that should be provided, 
and there has been a complete review of all the evidence 
without prejudice to the appellant.  Any error in the 
sequence of events or content of the notice is not shown to 
have had any prejudicial effect on the case or to cause 
injury to the claimant.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claim for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318, any question related to an 
effective date to be assigned is moot. Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.


Dependency and indemnity compensation under 38 U.S.C.A. § 
1318(b)

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled 
to dependency and indemnity compensation in the same manner 
as if the veteran's death were service- connected, under 
certain specific conditions.  VA shall pay dependency and 
indemnity compensation  under 38 U.S.C.A. § 1318 to the 
surviving spouse of a veteran who dies not as the result of 
his own willful misconduct, and who at the time of death was 
in receipt of or "entitled to receive" compensation for a 
service-connected disability rated totally disabling 
provided, in pertinent part, that the disability was 
continuously rated totally disabling for a period of at least 
10 consecutive years immediately preceding death. The total 
rating may be either schedular or based upon unemployability.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

At the time of the Veteran's death service connection was in 
effect for residuals of chest gunshot wound injuries with 
residual scars, pleural cavity injuries and a left seventh 
rib fracture, evaluated as 20 percent disabling; residuals of 
a left anterior and posterior thoracic gunshot wound (Muscle 
Group II), evaluated as 20 percent disabling; and for malaria 
and a right hydrocele, each evaluated as disabling to a 
noncompensable degree.  His combined evaluation was 40 
percent.  

A total disability rating was never assigned either for an 
individual disability, on the basis of a combined rating, or 
on the basis of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders. Hence, the criteria that a total disability rating 
have been in existence for at least 10 consecutive years 
preceding death were not met as a matter of law.  The 
appellant has not alleged any applicable theory of 
entitlement to benefits under 38 U.S.C.A. § 1318 to include a 
theory of clear and unmistakable error in a prior final 
rating decision, reopening of a claim based on newly received 
service records, or absence of receipt of total disability 
benefits due to non-waiver of concurrent retirement payments.  
38 C.F.R. § 3.22.

Accordingly, entitlement to dependency and indemnity 
compensation  under 38 U.S.C.A. § 1318(b) is denied as a 
matter of law.


ORDER

Entitlement to dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1318(b) is denied.


REMAND

VA has yet to fulfill its duty to assist the appellant in 
developing evidence pertinent to her claim of entitlement to 
service connection for the cause of the Veteran's death, and 
entitlement to Dependents' Educational Assistance (DEA) 
benefits pursuant to 38 U.S.C.A. Chapter 35.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In this regard, the appellant argues that the Veteran's 
service connected gunshot wounds caused stress, which in turn 
led to depression, which in turn contributed substantially 
and materially to the cause of his death.  In support of this 
argument she has submitted a January 2006 statement from 
Steven D. Promisloff, M.D., who is a board certified 
cardiologist.  Dr. Promisloff opined that the Veteran 
sustained a severe thoracic wound in World War II, which 
necessitated a prolonged term of hospital care; that the 
stress of his "nearly fatal" wound profoundly affected the 
Veteran for the remainder of his life, and caused significant 
effects in accelerating coronary atherosclerosis.

A review of the available record shows that while the 
available service treatment records do not show treatment for 
either heart disease, a stress related disorder, or a 
psychiatric disorder a February 1949 VA compensation 
examination did diagnose the Veteran as suffering from 
hypertension.  Moreover, in 1998, the Veteran was treated for 
depression after attempting suicide.  At that time, it was 
noted that the Veteran had attempted suicide on several other 
occasions.

Unfortunately, it appears that all of the pertinent records 
pertaining to the Veteran's psychiatric and cardiovascular 
care are not of record.  As a consequence, further 
development is required before the Board may reach the merits 
of the remaining claims.

Accordingly, the case is REMANDED for the following:

1.  Send the appellant a VCAA notice letter 
that complies with the requirements of 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159(b) (2009), to include 
an explanation of the information or 
evidence needed to establish a claim for 
service connection for the cause of the 
Veteran's death, as outlined by the Court 
in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

2.  The AMC should contact the appellant 
and request that she identify all medical 
care providers who treated the Veteran for 
either heart disease and/or a psychiatric 
disorder prior to his death.  Thereafter, 
the AMC must contact all identified 
providers to include Providence of St. 
Vincent's Hospital in Portland, Oregon; 
Tuality Forest Grove Hospital, of Forest 
Grove, Oregon; Lakewood Hospital of 
Lakewood, Washington; psychiatrist Richard 
Phillips, M.D., of Portland, Oregon; and 
Steven D. Promisloff, M.D., and attempt to 
secure any and all medical records which 
pertain to the care and treatment of any 
service connected gunshot wound residuals, 
heart disease, and/or psychiatric disorder.  
All attempts to secure this evidence must 
be documented in the claims folder.  If any 
records identified are not secured, the RO 
must notify the appellant and offer her an 
opportunity to secure them herself.

3.  Thereafter, make arrangements for the 
claims folders to be reviewed by a VA board 
certified cardiologist and a VA 
psychiatrist to address the issue of 
entitlement to service connection for the 
cause of the Veteran's death.  Based on a 
review of historical records and generally 
accepted medical principles, the VA 
psychiatrist must first offer a medical 
opinion, with full and complete reasons and 
bases, as to whether it is at least as 
likely as not, i.e., is there a 50/50 
chance that the Veteran's service-connected 
disorders as described above caused or 
contributed substantially or materially to 
his cause him to develop a psychiatric 
disorder, to include anxiety and 
posttraumatic stress disorder that was 
related to service.  After securing the 
psychiatrist's opinion, the VA cardiologist 
must provide a medical opinion, with 
complete reasons and bases, as to whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance that the Veteran's 
service-connected disorders as described 
above caused or contributed substantially 
or materially to his cause of death.  If 
the psychiatrist concluded that the Veteran 
had a service related psychiatric disorder, 
the cardiologist must also opine whether it 
is at least as likely as not that the 
psychiatric disorder aggravated the 
Veteran's cardiovascular disease.  If any 
opinion cannot be provided without 
resorting to mere speculation, that fact 
must be so stated, and a detailed 
explanation why provided.  In offering an 
opinion, the examiners must address and 
discuss the January 2006 opinion offered by 
Dr. Promisloff.  

In preparing the opinion the examining 
physicians must provide a complete and full 
rationale for any opinion offered, and note 
the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

The VA examiners must append a copy of 
their curriculum vitae to the examination 
report.
 
3. Thereafter, the RO must readjudicate the 
claims of entitlement to service connection 
for the cause of the Veteran's death, and 
entitlement to DEA benefits under 38 
U.S.C.A. Chapter 35.  If any benefit sought 
remains denied, issue a supplemental 
statement of the case to the appellant and 
her representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of her 
claim. The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


